

Exhibit 10.14


THIRD AMENDMENT
TO THE
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
FOE II (NEW) LP
THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF FOE II (NEW) LP (this "Amendment"), is made as of February 27,
2014, by and among FIG Corp., a Delaware corporation, as general partner (the
"General Partner"), and the Limited Partners (as defined below). All capitalized
terms used in this Amendment but not otherwise defined herein shall have the
respective meanings given to them in the Partnership Agreement (as defined
below).
WHEREAS, the General Partner and the Limited Partners have entered into an
Amended and Restated Agreement of Limited Partnership, dated as of August 21,
2012, as amended by amendments dated as of August 21, 2012 and March 12, 2013
(the "Partnership Agreement"); and
WHEREAS, the General Partner and the Limited Partners desire to amend the
Partnership Agreement on the terms set forth herein.
NOW THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
as follows:
1.     Amendment to Section1.1. The definition of "Presumed Tax Rate" in
Section 1.1 of the Partnership Agreement is hereby amended and restated to read
in its entirety as follows:
"Presumed Tax Rate" means the highest effective combined Federal, state and
local income tax rate applicable to any of the Partners, taking into account the
character of the income, giving effect to the Federal income tax deduction for
state and local taxes and applying any other reasonable assumptions that the
General Partner, in its discretion, determines in good faith to be appropriate.
2.     Amendment to Section 7.3. Section 7.3 of the Partnership Agreement is
hereby amended and restated to read in its entirety as follows:
Section 7.3    Tax Distributions.
(a)    Subject to § 17-607 of the Act, the Partnership shall make distributions
to each Partner for each calendar quarter ending after the date hereof as
follows (such distributions, together with any distributions pursuant to
Section 7.3(b) or (c), are referred to herein, collectively, as "Tax
Distributions"):
(i)    On or before the 10th day following the end of the First Quarterly Period
of each calendar year, an amount equal to such Partner's Presumed Tax Liability
for the First Quarterly Period, less the aggregate amount of Prior Distributions
previously made to such Partner that relate to such calendar year;

716959.02-LACSR01A - MSW

--------------------------------------------------------------------------------



(ii)    On or before the 10th day following the end of the Second Quarterly
Period of each calendar year, an amount equal to such Partner's Presumed Tax
Liability for the Second Quarterly Period, less the aggregate amount of Prior
Distributions previously made to such Partner that relate to such calendar year;
(iii)    On or before the 10th day following the end of the Third Quarterly
Period of each calendar year, an amount equal to such Partner's Presumed Tax
Liability for the Third Quarterly Period, less the aggregate amount of Prior
Distributions previously made to such Partner that relate to such calendar year;
and
(iv)    On or before the 10th day following the end of the Fourth Quarterly
Period of each calendar year, an amount equal to such Partner's Presumed Tax
Liability for the Fourth Quarterly Period, less the aggregate amount of Prior
Distributions previously made to such Partner that relate to such calendar year.
(b)    On or before April 10 of each calendar year, if the General Partner
determines in its sole discretion that all Prior Distributions made with respect
to the immediately preceding calendar year are insufficient to satisfy the
Partners' Presumed Tax Liability for such immediately preceding calendar year,
the Partnership shall make an additional Tax Distribution to each Partner in an
amount that the General Partner determines in its reasonable discretion will be
sufficient to allow each Partner to satisfy his or her Presumed Tax Liability
for the immediately preceding calendar year.
(c)    On or before October 30 of each calendar year, if the General Partner
determines in its sole discretion that all Prior Distributions made with respect
to the immediately preceding calendar year are insufficient to satisfy the
Partners' Presumed Tax Liability for such immediately preceding calendar year,
the Partnership shall make an additional Tax Distribution to each Partner in an
amount that the General Partner determines in its reasonable discretion will be
sufficient to allow each Partner to satisfy his or her Presumed Tax Liability
for the immediately preceding calendar year.
(d)    Tax Distributions shall be made on the basis of a calendar year
regardless of the Fiscal Year used by the Partnership.
(e)     Notwithstanding any other provision of this Agreement, Tax Distributions
shall be made: (i) to all Partners pro rata in accordance with their Percentage
Interests; and (ii) as if each distributee Partner was allocated an amount of
income in each quarterly period equal to the product of (x) the highest amount
of income allocated to any Partner with respect to his Units, calculated on a
per-Unit basis, taking into account any income allocations pursuant to
Section 6.2 hereof, multiplied by (y) the amount of Units held by such
distributee partner.
(f)    If necessary, but subject to Section 17-607 of the Act, the Partnership
shall be required to borrow funds in order to make the Tax Distributions
required by this Section 7.3.
(g)    The determination as to which calendar year any distribution relates
shall be made by the General Partner in its reasonable discretion.
3.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflict of laws thereof.

2
716959.02-LACSR01A - MSW

--------------------------------------------------------------------------------



4.     Binding on Successors. This Amendment inures to the benefit of and shall
be binding upon the parties hereto and their respective successors and assigns.
5.     Ratification. Except as otherwise expressly modified hereby, the
Partnership Agreement shall remain in full force and effect, and all of the
terms and provisions of the Partnership Agreement, as herein modified, are
hereby ratified and reaffirmed.
[Remainder of page intentionally left blank]



3
716959.02-LACSR01A - MSW

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Partners have executed this Amendment as of
the date first written above.
GENERAL PARTNER:
FIG CORP.,
a Delaware corporation
By: /s/ David Brooks
_______________________________

Name: David Brooks
Title: Secretary









[Signature Page to Third Amendment to A&R Agreement of Limited Partnership of
FOE II (NEW) LP]
716959.02-LACSR01A - MSW